Exhibit 10.2
Execution Version
Ratification Agreement
     This Ratification Agreement (this “Agreement”), dated as of June 26, 2009
by and among Avis Budget Group, Inc., a Delaware corporation (formerly known as
Cendant Corporation) (“ABG”), Realogy Corporation, a Delaware corporation
(“Realogy”), Wyndham Worldwide Corporation, a Delaware corporation (“Wyndham”),
and Wright Express Corporation, a Delaware corporation (“WEX”, collectively with
ABG, Realogy and Wyndham, the “parties” and each individually, a “party”).
     Capitalized terms used in this Agreement but not otherwise defined have the
meanings set forth in the TRA (as defined below).
     WHEREAS, WEX, ABG and Cendant Mobility Services Corporation, a Delaware
corporation (now known as Cartus Corporation), are parties to that certain Tax
Receivable Agreement, dated as of February 22, 2005 (the “TRA”) which provides
for, among other things, certain payments to be made from WEX to ABG;
     WHEREAS, pursuant to that certain Separation and Distribution Agreement,
dated as of July 27, 2006, by and among ABG, Realogy, Wyndham and Travelport
Inc. (the “Separation Agreement”), the payments to be received by ABG under the
TRA are a Cendant Contingent Asset (as defined in the Separation Agreement) to
be distributed to Realogy and Wyndham, 62.5% and 37.5%, respectively (the
“Applicable Percentages”) and the liabilities and obligations of ABG under the
TRA are an Assumed Cendant Contingent Liability (as defined in the Separation
Agreement) to be assumed by Realogy and Wyndham in accordance with their
Applicable Percentages;
     WHEREAS, Section 10.07 of the TRA provides that ABG may assign some or all
its rights, interests or entitlements and obligations under the TRA to any
Affiliate (as defined in the TRA) without the consent of WEX and ABG may assign
some or all of its rights (but not its obligations) under the TRA to another
person without the consent of WEX;
     WHEREAS, as of the Effective Time of the Separation Agreement, Realogy and
Wyndham were Affiliates of ABG;
     WHEREAS, pursuant to the Separation Agreement, ABG assigned its rights and
obligations under the TRA to Realogy and Wyndham in accordance with their
Applicable Percentages (the “Assignment”) and each of Realogy and Wyndham
assumed the obligations of ABG under the TRA in accordance with their Applicable
Percentages (the “Assumption”). In particular, pursuant to Section 2.2 of the
Separation Agreement, ABG assigned (i) to Realogy the Real Estate Assets, which
are defined to include, among other things, the Applicable Realogy Percentage
(i.e., 62.5%) of any Cendant Contingent Asset and (ii) to Wyndham the
Hospitality Assets, which are defined to include, among other things, the
Applicable Wyndham Percentage (i.e., 37.5%) of any Cendant Contingent Asset.
Further, pursuant to Section 2.3 of the Separation Agreement, (i) Realogy
assumed all of the Real Estate Liabilities, which are defined to include, among
other things, the Applicable Realogy Percentage (i.e., 62.5%) of any Assumed
Cendant Contingent Liability and (ii) Wyndham assumed all of the Hospitality
Liabilities, which are

 



--------------------------------------------------------------------------------



 



defined to include, among other things, the Applicable Wyndham Percentage (i.e.,
37.5%) of any Assumed Cendant Contingent Liability;
     WHEREAS, contemporaneously with the execution of this Agreement, WEX and
Realogy have entered into the Tax Receivable Prepayment Agreement (the “TRPA”);
and
     WHEREAS, in furtherance of the arrangements set forth in the Separation
Agreement, including without limitation, the obligations of ABG, Realogy and
Wyndham set forth in Sections 2.2 (Transfer of Assets), 2.3 (Assumption and
Satisfaction of Liabilities) and 7.1(a) (Cendant Contingent Assets and Assumed
Cendant Contingent Liabilities) thereof, the parties desire to affirm and ratify
the Assignment and Assumption.
     NOW, THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, intending to be legally bound, the parties hereto agree to the
following terms and conditions.
     1 Affirmation of Assignment.
          1.1 Affirmation of Assignment of Rights and Obligations Under the TRA.
ABG hereby affirms and ratifies its assignment, conveyance, and transfer to
Realogy and Wyndham pursuant to the Separation Agreement, in accordance with
their respective Applicable Percentages, of all of ABG’s right, title,
obligations and interest under the TRA, including, without limitation, the right
in and to all future payments to be made by WEX to ABG under Sections 3.01,
3.02, 3.03, 8.02 and 8.03 of the TRA, any right to indemnification under
Section 4.01 of the TRA, any right to the provision of information pursuant to
Section 2.04 (Provision of Information) of the TRA and any right to cooperation
pursuant to Section 6.01 (Cooperation) of the TRA, provided, however that ABG
shall retain all right, title, obligations and interest under Section 2.01
(Cendant Tax Returns) of the TRA and Section 6.01 (Cooperation) of the TRA
(solely with respect to Cendant Returns). Each of Realogy and Wyndham hereby
confirms the acquisition and acceptance of such assignment. Realogy agrees that
any payments made on or after the date hereof by WEX to Realogy or Wyndham under
the TRA or the TRPA shall not be taken into account as adjustments to the
Purchase Price pursuant to Section 2.05(c) of the TRA, or otherwise, for
purposes of determining the amount of any further payments to be made by WEX to
Realogy under the TRA or the TRPA.
          1.2 Security Interests. ABG hereby represents and warrants to WEX that
upon completion of its assignment, conveyance and transfer to Realogy and
Wyndham of its right, title, obligations and interest described in Section 1.1
above, to the knowledge of ABG at such time, such right, title, obligations and
interest were free and clear of any material mortgage, pledge, security
interest, or other lien arising as a direct result of an action taken by ABG.
          1.3 Amendment of Section 3.01 of the TRA. Section 3.01 of the TRA is
hereby amended by replacing the text thereof in its entirety with the following:
     “SECTION 3.01. Estimated Tax Benefit Payments. At least ten (10) days prior
to the installment due date for the payment of any estimated Income Tax under
Section 6655 of the Code or any comparable provision of state or local or other
law (“Installment Date”) with respect to any WEX Return, WEX shall submit to
Wyndham a preliminary determination of (A) the

-2-



--------------------------------------------------------------------------------



 



liability for Taxes that would be due on such Installment Date assuming the same
facts and using the same methods, elections, conventions and practices used in
determining the actual liability for Taxes on such date; provided, however, that
such liability shall be calculated (i) with reference to the Beginning Tax Basis
instead of the Stepped-Up Tax Basis of each Asset or class of Assets, as shown
on the Basis Schedule, (ii) assuming that any losses and/or other Tax attributes
for all Taxable Years are carried forward to future taxable years rather than
carried back to prior Taxable Years, and (iii) excluding any deduction
attributable to Imputed Interest (“Hypothetical Tax Liability”) and (B) the
actual liability for Taxes due on such date with respect to such WEX Return,
provided, however, that such liability shall be calculated assuming that all
payments made by WEX to Realogy solely under the Tax Receivable Prepayment
Agreement, dated June 26, 2009, between WEX and Realogy (“TRPA”) have not been
made, but rather, that all payments under this Tax Receivable Agreement that
would have been required to be made but for the TRPA were actually made by WEX
to Realogy at each applicable date (“Actual Tax Liability”). Upon review by
Wyndham, WEX shall promptly make adjustments to such determination to the extent
reasonably requested by Wyndham. Within five (5) days after finalizing such
determination, WEX shall pay Wyndham 31.875% of the excess, if any, of the
Hypothetical Tax Liability over the Actual Tax Liability.”
          1.4 Amendment of Section 3.02 of the TRA. Section 3.02 of the TRA is
hereby amended by replacing the text thereof in its entirety with the following:
     “SECTION 3.02. True-Ups. Within thirty (30) days after the filing of any
WEX Return for Income Taxes for a Taxable Year (other than a Tax Return with
respect to estimated Income Taxes), WEX shall submit to Wyndham a preliminary
determination of (i) the Hypothetical Tax Liability for such entire Taxable Year
and (ii) the Actual Tax Liability for such entire Taxable Year and, upon review
by Wyndham, shall promptly make adjustments to such determination to the extent
reasonably requested by Wyndham. Within five (5) days after finalizing such
determination, WEX shall pay to Wyndham the excess, if any, of (A) 31.875% of
the excess, if any, of such Hypothetical Tax Liability over such Actual Tax
Liability over (B) the aggregate amount previously paid by WEX to Wyndham under
Section 3.01 with respect to such Taxable Year. Any excess of (X) the aggregate
amount previously paid by WEX to Wyndham under Section 3.01 with respect to such
Taxable Year over (Y) 31.875% of the excess of such Hypothetical Tax Liability
over such Actual Tax Liability shall offset to the extent of such excess the
next succeeding payment(s) otherwise due from WEX to Wyndham under Sections 3.01
and/or 8.02; provided, however, that if Wyndham and WEX mutually agree that no
further payments could possibly be made pursuant to Section 3.01 hereof, then
Wyndham shall pay to WEX the amount of such excess.”
          1.5 Intent of Parties; and Interpretation. With respect to each
payment required to be made by WEX to Wyndham pursuant to this Agreement and the
TRA on or after the date hereof, (i) the parties intend that the amount of each
such payment shall be exactly equal to the amount that would have been required
to have been paid by WEX to Wyndham pursuant to this Agreement and the TRA
assuming that (A) WEX and Realogy had not entered into the TRPA and, as a result
thereof, no payments had been made by WEX to Realogy pursuant to the TRPA,
(B) Realogy had retained all of its rights pursuant to this Agreement and the
TRA, including all rights to receive payments pursuant to Sections 3.01, 3.02,
3.03, 8.02 and 8.03 of the TRA and (C) all such payments were actually made by
WEX to Realogy and (ii)

-3-



--------------------------------------------------------------------------------



 



notwithstanding anything to the contrary contained herein, the TRA or the TRPA,
this Agreement and the TRA shall be interpreted in a manner consistent with
clause (i) of this Section 1.5.
          1.6 TRPA. For the avoidance of doubt, Sections 1.3, 1.4 and 1.5 hereof
relate solely to matters between WEX and Wyndham. Nothing herein shall alter the
rights and obligations of WEX and Realogy under the TRPA.
     2 Affirmation of Obligations
          2.1 Affirmation of Assumption of Obligations Under the TRA. Each of
Realogy and Wyndham hereby affirms and ratifies for the benefit of the other
parties its respective assumption pursuant to the Separation Agreement of all of
ABG’s obligations and liabilities under the TRA, in accordance with its
respective Applicable Percentage, including without limitation, ABG’s obligation
to make any payments under Section 3.03 of the TRA and any obligation of ABG to
indemnify under Section 4.01 of the TRA; provided, however that ABG shall retain
the obligations set forth under Section 2.01 (Cendant Tax Returns) of the TRA
and Section 6.01 (Cooperation) of the TRA (solely with respect to Cendant
Returns). Except for the obligations set forth in the proviso of the previous
sentence, each of Realogy (both on its behalf and on behalf of Cartus
Corporation), Wyndham and WEX hereby releases, remises and forever discharges
ABG, its affiliates, shareholders and employees from any further obligations
under the TRA. Except as set forth in Section 2.02 (WEX Tax Returns) and
Section 6.01 (Cooperation) of the TRA, ABG (solely on its behalf, and not on
behalf of Realogy or Wyndham) hereby releases, remises and forever discharges
WEX, its affiliates, shareholders and employees from any further obligations
under the TRA.
          2.2 Affirmation of Tax Liability and Cost and Expense Sharing
Obligations under Tax Sharing Agreement. Each of Realogy and Wyndham hereby
affirms and ratifies for the benefit of the other parties its respective
obligations under Section 3.2 (Responsibility of Realogy to pay Taxes),
Section 3.3 (Responsibility of Wyndham to pay Taxes) and Section 8.2(f) (Sharing
of costs and expenses related to Pre-2007 Shared Entity Audits) of the Tax
Sharing Agreement, dated as of July 28, 2006, by and among ABG, Realogy, Wyndham
and Travelport Inc. as such obligations relate to ABG’s obligations under
Section 2.01 (Cendant Tax Returns) of the TRA. For the avoidance of doubt,
nothing in this Section 2.2 shall affect ABG’s obligations to WEX under
Section 2.01 (Cendant Tax Returns) of the TRA in a manner adverse to WEX.
     3 Miscellaneous
          3.1 Entire Agreement. Each of ABG, Realogy and Wyndham acknowledges
and agrees that the transactions and agreements set forth in this Agreement are
intended to further the arrangements contemplated by the Separation Agreement
with respect to the rights and obligations of ABG under the TRA.
          3.2 No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of each party hereto and their respective
successors and permitted assigns, and nothing in this Agreement, express or
implied, is intended to or shall confer upon

-4-



--------------------------------------------------------------------------------



 



any other person any right, benefit or remedy of any nature whatsoever under or
by reason of this Agreement.
          3.3 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.
          3.4 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without giving effect to
applicable principles of conflict of laws.
          3.5 Successors; Assignments. Any party may assign any of its rights
hereunder without the consent of any of the other parties. This Agreement will
be binding upon, inure to the benefit of and be enforceable by, the parties and
their respective successors and assigns.
          3.6 Amendments. No amendment to this Agreement shall be effective
unless it shall be in writing and signed by each of the parties.
          3.7 Titles and Subtitles. The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.
          3.8 Effect of this Agreement. For the avoidance of doubt, except as
expressly provided in Sections 1.1 and 2.1 of this Agreement, the consummation
of the transactions contemplated by this Agreement shall in no way affect the
rights and obligations of the parties under the Separation Agreement. Each of
the parties hereto agrees that ABG shall have no liability of any kind arising
out of the transactions effected pursuant to this Ratification Agreement, except
as expressly set forth in Sections 1.1, 1.2 and 2.1 of this Agreement.
[Remainder of page intentionally left blank]

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, ABG, Realogy, Wyndham and WEX have each duly executed
this Agreement as of the date first written above.

            AVIS BUDGET GROUP, INC. (formerly known as
Cendant Corporation)
      By:   /s/ David B. Wyshner         Name:   David B. Wyshner       
Title:   EVP & CFO        REALOGY CORPORATION
      By:   /s/ Anthony Hull         Name:   Anthony Hull        Title:   CFO   
    WYNDHAM WORLDWIDE CORPORATION
      By:   /s/ Virginia M. Wilson         Name:   Virginia M. Wilson       
Title:   Executive Vice President and Chief Financial Officer        WRIGHT
EXPRESS CORPORATION
      By:   /s/ Melissa D. Smith         Name:   Melissa D. Smith       
Title:   CFO, Executive Vice President, Finance and Operations     

[Signature page to Ratification Agreement]

